Citation Nr: 1550659	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a bilateral foot condition, to include as secondary to service-connected left and right knee disabilities.

2.  Entitlement to an increased rating for a service-connected left knee disability.

3.  Entitlement to an increased rating for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and T. R.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2013, the Veteran and T. R. testified before a Decision Review Officer (DRO).  In July 2015, the Veteran testified at a hearing conducted by the undersigned on the issue of service connection for a bilateral foot disorder.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral foot disorder

The Veteran asserts he has a bilateral foot condition that is related to his service-connected left and right knee disabilities, each diagnosed as Osgood-Schlatter disease, status post debridement, with degenerative joint disease (DJD) and history of chondromalacia.  The Board finds that additional development is necessary prior to adjudication of the claim.

The Veteran primarily asserts that his knee disabilities have caused a bilateral foot condition by altering his gait and weight-bearing pattern.  In March 2008 and March 2012, VA examiners diagnosed the Veteran with various foot conditions, but opined that they were not proximately due to, secondary to, or the result of his service-connected Osgood-Schlatter disease.  However, the examiners did not discuss the Veteran's diagnosis of DJD in each knee in issuing those opinions, and also did not discuss whether he had an altered gait or pattern of weight-bearing as a result of his knee disabilities that could cause the foot conditions.  Furthermore, neither examiner discussed whether any of the diagnosed foot conditions could have been aggravated by his knee disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a medical opinion that only addresses whether a service-connected disability caused a nonservice-connected disability does not address whether the service-connected disability aggravated a nonservice-connected disability).  Based on the foregoing, the Board finds that an additional VA examination would aid in adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the Veteran testified during his July 2015 Board hearing that he received VA treatment in California from the mid-1970s, forward.  Although some records from the VA Greater Los Angeles Healthcare System are associated with the claims file, it is unclear whether all available records from the identified time period have been obtained.  Therefore, any outstanding treatment records should be obtained from that healthcare system on remand.  Updated VA treatment records from the El Paso VA Health Care System dating from June 2008, forward should also be obtained.

Left and Right knee disabilities

The Board observes that the Veteran also perfected an appeal as to his service-connected left and right knee.  The July 2008 rating decision continued the 20 percent ratings assigned to each knee.  The Veteran filed an October 2008 notice of disagreement and a statement of the case was issued in June 2009.  The Veteran perfected his appeal in July 2009.  Thereafter, a January 2012 rating decision granted 30 percent ratings for each knee, effective November 24, 2009.  Although the RO stated that this decision represented a compete grant of benefits sought on appeal, the Board observes that higher evaluations are possible under the rating criteria.  See 38 C.F.R. § 4.71a, DCs 5010-5261.  In addition, the grant of the 30 percent rating does not cover the full period that was on appeal.

In October 2015, the Board sent the Veteran a letter asking if he wished to continue his appeal with regard to these issues, and if he still desired a hearing as indicated on his July 2009 substantive appeal.  He was given 30 days to respond.  The letter stated that if he did not respond within 30 days, the Board would assume that he wished to continue his appeal with regard to these issues, and desired a travel board hearing at a VA regional office.  As 30 days have passed and the Veteran has not responded, the Board will assume he wishes to continue his appeal and that he desires a hearing.  Accordingly, a remand is necessary to schedule such hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing at the local regional office on the issues of entitlement to increased ratings for his service-connected left and right knee.  If the Veteran does not wish to proceed with an appeal on these issues or does not desire a travel board hearing, he should so state.

2.  Obtain any relevant VA treatment records, whether in paper archive or electronic format, from the VA Greater Los Angeles Healthcare System and associated outpatient clinics dated from 1976 to 2004 that are not duplicative of those already included in the claims file.  In addition, obtain relevant VA treatment records from the El Paso VA Health Care system dated from June 2008 to the present.  If any requested records are not available, the Veteran and his representative should be notified of such.

3.  Thereafter, schedule the Veteran for a VA examination to determine whether any foot condition identified during the course of the claim or diagnosed on examination has been caused or aggravated (permanently worsened) by his service-connected knee disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

Following review of the claims file and examination of the Veteran, the examiner should state whether any foot condition diagnosed on examination or during the course of the claim is at least as likely as not (a 50 percent probability or greater) caused by or aggravated by his service-connected left and right knee disabilities, diagnosed as Osgood-Schlatter disease, status post debridement, with DJD and history of chondromalacia.  If the physician finds that a foot condition was aggravated by a knee disability, he or she should, to the extent possible, attempt to quantify the degree of aggravation beyond the baseline level of disability of the foot condition.

The examiner should provide a detailed rationale for all findings and conclusions, to include a discussion of the causes, and effects on the Veteran's feet, of any abnormalities in gait or weight-bearing found on examination.

4.  Then, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




